                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JESSE RODRIGUEZ, on behalf of himself and          CASE NO. C19-0184-JCC
      all others similarly situated,
10
                                                         MINUTE ORDER
11                          Plaintiff,
             v.
12
      TRANSUNION, LLC, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on the parties’ stipulated motion for an extension of

19   time for Defendant TransUnion to respond to Plaintiff’s complaint (Dkt. No. 24). The motion is

20   GRANTED. Defendant TransUnion shall respond to Plaintiff’s complaint by June 6, 2019.

21          DATED this 25th day of April 2019.

22                                                        William M. McCool
                                                          Clerk of Court
23
                                                          s/Tomas Hernandez
24
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C19-0184-JCC
     PAGE - 1
